Citation Nr: 0422334	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  94-41 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to April 
1952, with additional periods of inactive duty for training, 
to include a period from September 11, 1987, to September 13, 
1987.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 1993 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  This case was the subject of a 
Board remand for the purpose of further development in 
November 1996 and of a Board decision in February 1999.  By 
an April 2000 Order, the Court of Appeals for Veterans Claims 
(Court) vacated and remanded the Board's February 1999 
decision, and in August 2001 the Board remanded the case to 
the RO for action consistent with the Court's Order. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

During the pendency of this appeal, 38 U.S.C.A. § 101(24) was 
amended by the Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No 106-419, to include within the 
definition of "active duty" periods of inactive duty for 
training during which individuals become disabled or die from 
an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred during such training.  
38 C.F.R. § 3.6 was also amended to reflect this change.  66 
Fed. Reg. 184, pp. 48558- 48561 (September 21, 2001).  
Consequently, service connection may be warranted where a 
veteran experiences an acute myocardial infarction during a 
period of inactive duty for training.  See 38 C.F.R. 
§§ 3.6(a), 3.303.

The RO has obtained verification that the veteran had service 
on inactive duty for training from September 11 to September 
13, 1987, and that he was treated for a myocardial infarction 
at a private hospital beginning on the morning of September 
14, 1987.  The histories in the hospital treatment records 
indicate that the veteran, while participating over the 
course of two days in National Guard activities (presumably 
September 12 and 13, 1987), noted that with exertion he would 
get retrosternal chest discomfort that seemed to dissipate 
when he stopped.  On the morning of September 14, 1987, after 
awakening, he developed severe retrosternal chest discomfort 
that was associated with diaphoresis, and reported for 
private emergency room treatment.  He denied any shortness of 
breath.  He was hospitalized for approximately 8 days, and 
was diagnosed as having experienced a myocardial infarction.

The veteran has made reference to an EKG performed during his 
period of inactive duty for training from September 11 to 
September 13, 1987.  Private records of hospitalization dated 
September 15, 1987, make reference to the September 13, 1987, 
EKG.  The RO should make every effort to obtain this EKG and 
any associated service department treatment records unless 
and until it becomes clear that the records do not exist or 
that further efforts to obtain the records would be futile.  
38 U.S.C.A. § 5103A(b)(3).    

It appears that additional records of treatment for the 
veteran's private hospitalization beginning on September 1987 
likely exist.  The records obtained seem few in quantity in 
consideration of the condition and period of time for which 
he was treated.  Any additional such records should be 
obtained as there is a reasonable possibility that they will 
contain information relevant to the date of onset of the 
veteran's myocardial infarction in September 1987.  38 
U.S.C.A. § 5103A. 

Under the facts of this case, medical expertise is required 
to ascertain the likely date of onset of the veteran's acute 
myocardial infarction.  A VA medical opinion on the matter 
should be obtained.  38 C.F.R. § 5103A(d).

Additionally, the February 2002 letter sent to the veteran 
for purposes of compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) did not address the unique and 
unusual type of case involved in the present appeal, where a 
veteran claims onset of a myocardial infarction during a 
period of inactive duty for training.  The RO should provide 
the veteran adequate and relevant notice and assistance to 
ensure compliance with the VCAA. 
  
Accordingly, this case is REMANDED for the following action:  

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for entitlement to 
service connection for a heart disorder 
of the impact of the notification 
requirements on the claim.  This should 
specifically include notice of the type 
of evidence required to support a claim 
for service connection for a myocardial 
infarction incurred during a period of 
inactive duty for training.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.   The RO should seek to obtain any 
appropriate releases from the veteran and 
obtain all private records of treatment 
and hospitalization for his myocardial 
infarction incurred in September 1987.  
The veteran should further be advised 
that he may alternatively obtain and 
provide these records himself.  

3.  The RO should contact all appropriate 
service records' depositories to obtain 
any additional service medical records of 
the veteran that may be available for the 
period from September 11 to September 13, 
1987, to include a record of an EKG 
indicated in private hospital records to 
have been conducted by the military 
during a period of inactive duty for 
training on September 13, 1987.  Efforts 
to obtain these records shall continue 
until the records are obtained, unless 
and until it is reasonably certain that 
such records do not exist or that further 
efforts to obtain the records would be 
futile.  38 U.S.C.A. § 5103A(b)(3).

4.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for a review of the 
medical evidence of record for the purpose 
of determining whether it is at least as 
likely as not (whether there is a 50 
percent or greater probability) that the 
veteran experienced an acute myocardial 
infarction while performing inactive duty 
for training on September 11, 12, and 13th, 
1987.

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include private records of 
treatment dated from September 1987 
indicating that the veteran had 
experienced chest pain while participating 
over the course of two days in National 
Guard activities, noting that with 
exertion he would get retrosternal chest 
discomfort that seemed to dissipate when 
he stopped; and indicating that the 
veteran awoke on September 14, 1987, with 
more severe symptoms and received 
emergency treatment that morning.  
Additional private records of treatment in 
September 1987 indicate a history of chest 
pain varying between two and four days 
prior to the September 14th 
hospitalization; this evidence should be 
considered as well.

5.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

6.  The RO should readjudicate the issue 
of entitlement to service connection for 
a heart disorder with consideration of 
all of the evidence added to the record 
since the Supplemental Statement of the 
Case (SSOC) issued in April 2004.
 
7.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the April 2004 
SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



